Filed 1/19/22 Entertainment Lane v. City of Salinas CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 ENTERTAINMENT LANE, INC. et al.,

      Plaintiffs and Appellants,                                       G060375

                     v.                                                (Super. Ct. No. M131833)

 CITY OF SALINAS,                                                      OPINION

      Defendant and Respondent.



                   Appeal from a judgment of the Superior Court of Monterey County, Susan
J. Matcham, Judge. Affirmed.
                   Thomas Vogele & Associates, Thomas A. Vogele, Brendan M. Loper; Jeff
Lewis Law, Jeffrey Lewis and Sean Rotstan for Plaintiffs and Appellants.
                   Christopher A. Callihan, City Attorney, Michael Mutalipassi, Assistant City
Attorney; Law Offices of Joel Franklin and Joel Franklin for Defendant and Respondent.

                                             *               *               *
                                    INTRODUCTION
              Entertainment Lane, Inc. (ELI) and Anthony Lane own the Fox Theater in
downtown Salinas and operate the theater as a venue for live entertainment and
gatherings. In 2012, the City of Salinas (the City) sent Lane a notice that the theater was
not in compliance with the City building code and endangered public safety because an
inspection suggested the theater had roof trusses that were supported by an unreinforced
masonry wall. The City also cited ELI and Lane for allowing religious assemblies to be
held on the ground floor of the theater in violation of the City zoning code. ELI and Lane
had expensive seismic retrofitting improvements made to the Fox Theater and ended a
valuable lease with the church that used the theater for worship services.
              ELI and Lane sued the City under 42 United States Code section 1983
(section 1983) for violation of constitutional rights. They alleged the City’s
representations and actions in connection with the Fox Theater’s compliance with seismic
strengthening provisions of the building codes, enforcement of those codes, and
prohibition of religious assemblies at the theater, constituted a deprivation of their
substantive due process rights under the Fourteenth Amendment to the United States
Constitution. The trial court granted the City’s motion for summary judgment.
              We affirm. The standard for proving a substantive due process violation is
high indeed: A substantive due process violation requires proof that the government
engaged in “outrageous or egregious” conduct—“a true abuse of power.” (Galland v.
City of Clovis (2001) 24 Cal.4th 1003, 1032 (Galland).) Government error, mistake, or
negligence does not constitute a substantive due process violation. (Id. at pp. 1033,
1034.) The evidence presented in connection with the summary judgment motion,
viewed in a light most favorable to ELI and Lane, is not reasonably susceptible to the
inference that the City acted outrageously or egregiously or abused its power. The City’s
actions, viewed individually or in their totality, do not amount to a substantive due
process violation as a matter of law. The City, though proven to be mistaken in some

                                              2
ways, engaged in conduct that was rationally related to its power and responsibility to
protect public safety and prevent loss of life and damage from earthquakes.
                                           FACTS
                     I. The City’s Seismic Strengthening Ordinance
                Following the 1989 Loma Prieta earthquake, the City enacted Ordinance
No. 2106, entitled the “Seismic Strengthening Provision for Unreinforced Masonry
(URM) Buildings,” (the Seismic Strengthening Ordinance), which went into effect in
October 1990. That ordinance’s stated purpose is “to promote public safety and welfare
by reducing the risk of death or injury that may result from the effects of earthquakes on
existing unreinforced masonry bearing wall buildings.” (Seismic Strengthening Ord.,
§ 9-5.1.) The Seismic Strengthening Ordinance applies “to all existing buildings having
at least one unreinforced masonry bearing wall.” (Seismic Strengthening Ord., § 9-5.2.)
                Section 9-5.5 of the Seismic Strengthening Ordinance requires that a
building which lacks a seismic resisting system conforming to building code
requirements be altered and repaired to meet those requirements and the provisions of the
Seismic Strengthening Ordinance. (Seismic Strengthening Ord., § 9-5.5(a), (b).) Section
9-5.11(c) states in relevant part: “The owner of each building within the scope of this
Article shall, upon service of an order and within the time limits set forth in this Article,
cause a structural analysis to be made of the building by an engineer or architect licensed
by the State . . . and, if the building does not comply with earthquake standard specified
in this Article, the owner shall cause it to be structurally altered to conform to such
standards or shall cause the building to be demolished.” (Seismic Strengthening Ord.,
§ 9-5.11(c).)
                Adjacent buildings are addressed in section 9-5.10(h). If an adjacent
building has an exterior unreinforced masonry bearing wall that does not have a
separation of at least five inches, then “supplemental vertical gravity load-carrying



                                              3
members shall be added to support the loads normally carried by the wall and such
members shall not be attached to the wall.” (Seismic Strengthening Ord., § 9-5.10(h)(2).)
                        II. Lane’s Purchase of the Fox Theater
              Lane was one of two members of Gemini Theater LLC (Gemini) which, in
May 2007, purchased the Fox Theater in downtown Salinas for $950,000. In September
2006, before purchasing the theater, Lane met with his engineer (Michael Martin) and
various City officials. The City officials told Lane that the theater had no earthquake,
earthquake retrofit, or unreinforced masonry issues, the theater was not an unreinforced
masonry building, and the theater was not on the City’s list of unreinforced masonry
buildings. City officials also told Lane that, based on reviews and inspections made after
the 1989 Loma Prieta earthquake, all earthquake issues for buildings in downtown
Salinas had been reviewed and updated and all necessary earthquake repairs were known
and identified.
              In 2007, Gemini applied for and received a conditional use permit (the
CUP) for continued operation of the Fox Theater with the addition of live entertainment
and on-site alcoholic beverage sales. The CUP excluded use of the theater for “assembly
and similar uses described in Zoning Code Section 37-40.310(a)(2),” which provides that
“[c]lubs, lodges, places of religious assembly, and similar assembly uses shall only be
permitted above the ground floor of the buildings facing Main Street within the
downtown core area.”
              Lane spent between $648,000 and $700,000 making upgrades to the Fox
Theater. The theater was operated successfully thereafter for a number of years. In July
2012, ELI, which is owned solely by Lane, acquired the Fox Theater.

                     III. The City’s Inspection of the Theater and
                                   Lane’s Response
              In January 2012, City building officials Joseph DeSante and Dennis
Richardson met with Lane at the Fox Theater. DeSante and Richardson told Lane that he


                                             4
did not have permits for the upgrades made in 2008 and the theater looked to be an
unreinforced masonry building. On January 31, 2012, Lane sent Richardson an e-mail
message stating, “upon first inspection with Mike Stone (Salinas Building Dept.) and our
Engineer Michael Martin it was established at that time back in 2007 that the wall was
OK and no retrofitting was needed.” (Some capitalization omitted.)
              On the same date, Richardson responded to Lane with an e-mail message
stating: “You were advised of our need to inspect for this issue during our meeting
recently with the Mayor. After the inspection I shared with you what we [had] observed
in the attic which was the main trusses running north and south appear to bear on the
apparently unreinforced masonry wall to the south. . . . [¶] The [C]ity is required to
address all unreinforced masonry by state law and we have advised you of this fact.
There were no apparent roof to wall connections from a retrofit visible so we are looking
in our files to see how or if this was addressed. We were only able to access a limited
portion of this area and then only from a distance. Any information you have or
additional investigation from your engineer will be welcomed. In many instances the
roof to wall connection is very economical so no need yet to panic but this will need to be
eventually resolved in some manner.”
              Lane consulted with his engineer, Martin, who informed Lane that the Fox
Theater was structurally sound and not an unreinforced masonry building. On February
2, 2012, Lane sent Richardson an e-mail message stating: “It is important that you
further and carefully consider your proposed ‘unsafe building posting’ on The Fox
Theater before you proceed. Our research shows that you are incorrect on the facts that
you intend to use to post the building as unsafe for seismic concerns.” In this e-mail,
Lane informed Richardson that Martin had “traced the load path” and had concluded that
“the subject ‘masonry wall’ is not considered load bearing nor is it our wall,” there were
“no lateral or vertical loads being carried by any masonry wall,” and “[t]he [roof] trusses
are not supported by any masonry wall belonging to The Fox Theater or anyone else.”

                                             5
Lane stated that the City had already “visited” the issue of seismic retrofitting “after the
initial quake damage surveys when the City was involved in a purchase or encouraging a
purchase of the building later in the 1990’s, at which time again the building was cleared
of retrofit requirements.”
              In the February 2, 2012 e-mail, Lane requested a copy of the City’s 1989
list of unreinforced masonry buildings. Lane warned the City that if it posted the Fox
Theater as an unreinforced masonry building, “[t]he economic and business damages
which would accrue . . . would have a potentially devastating effect on our business and
could be viewed only as capricious or vindictive.”
              In a declaration submitted in opposition to the City’s motion for summary
judgment, Martin testified that in February or March of 2012 he performed a “rigorous
on-site inspection” of the Fox Theater “specifically to examine whether the URM wall
was supporting the existing roof trusses.” After completing the inspection, Martin
concluded: (1) “The roof trusses were not being supported by the masonry wall, but were
being supported by a wooden, heavy timber, braced frame bearing wall which ran almost
parallel to the URM wall in question”; (2) although the tip of the roof truss and a concrete
grade beam extended into the masonry wall, this was done to prevent rain and other
elements from entering the space between the Fox Theater and an adjacent building, and
not as a method of supporting the roof trusses; and (3) the unreinforced masonry wall was
part of an adjacent building and did not, and was never intended to, carry the roof truss
loads.
              Martin orally reported his opinion to Lane, DeSante, and Richardson.
Martin did not prepare a written report and did not conduct a structural analysis of the
Fox Theater as Lane had not asked him to do so.
              Richardson responded to Lane on February 2, 2012 with an e-mail stating:
“[T]he facts in your statements below do not appear to be correct from all of the
information we have regarding the wall. As I stated in the prior e-mail the trusses in your

                                              6
building, by all evidence we were able to observe with bad lighting and limited and
incomplete access to the attic, bear on the unreinforced masonry wall. We could find no
indication of a vertical column where we inspected the wall in the attic however if that is
the case we would certainly welcome that information.” Richardson asked Lane to
provide the City with his engineer’s report and a “signed and stamped copy” of his
engineer’s opinion, along with “pictures, locations and facts regarding his inspection.”
Richardson informed Lane that the City “will diligently follow up on any clarification
report provided by your engineer.”
              On February 7, 2012, Lane sent Richardson an e-mail stating: “Before we
. . . are forced to expend more dollars on professional engineering fees, it seems
appropriate to ask you to search the City’s files and records for documents that
seem to have been misplaced regarding building engineering.” Lane informed
Richardson that the Fox Theater was not on the City’s 1989 list of unreinforced
masonry buildings. Lane suggested that the request for an engineer’s report was
“punitive” and that “[t]here seems to be an anti-business culture from certain City
offices.”
              Richardson responded on February 8, 2012 with an e-mail informing
Lane that Richardson had left Martin a telephone message asking him to call to
discuss his findings. “Hopefully speaking with him will shed some light on the
conditions you have described which seem to run contrary to the photos we have
provided you.” Richardson acknowledged the fact the Fox Theater was not on the
City’s 1989 list of unreinforced masonry buildings, but added, “[w]hat is relevant
is the best available information relative to the condition of your building at this
point in time.” In the e-mail, Richardson stated: “In addition to requesting any
engineering reports of opinions formed by your engineer (realizing there may be
none), I offered to review any information you can send me as well as offered to
meet him at the site or talk with him over the phone.”

                                             7
                IV. The City’s Notice and Order to Correct Fire and
               Building Structural, Accessibility, and Life Safety Issues
              On March 16, 2012, Lane sent Richardson an e-mail informing him that
Martin had agreed to meet with City officials. In that e-mail, Lane also stated that he
would be out of town as of the following Monday to be with his father, who had been
diagnosed with terminal cancer.
              Ten days later, on March 26, 2012, the City sent Lane, on behalf of Gemini,
a “Notice and Order to Correct Fire and Building Structural, Accessibility, and Life
Safety Issues” (the Notice). The Notice cited Gemini for noncompliance with the City
building code in that “[t]he roof truss system and lateral force distributing elements are
partially supported by unreinforced [masonry] (URM) construction along the south wall
of the building” and “[f]ield inspection shows installation as provided is not braced to
prevent rotation or translation of newly installed built-up members.” Gemini was ordered
to “[s]tucturally evaluate to justify and obtain a building permit for work needed to
retrofit or repair” the theater within three months of service of the Notice and to complete
all necessary work and obtain “permit final inspection” within six months from the date
of service of the Notice.
              The Notice stated: “Currently the building is not included on the City’s list
of [unreinforced masonry] buildings; however, it will be added. As a result, you are
obligated to comply with the requirements imposed upon [unreinforced masonry]
buildings by state law and to comply with all applicable local ordinances pertaining to
[unreinforced masonry] buildings.” The Notice informed Gemini of its right to appeal
the Notice.
              The deadlines imposed by the Notice were inconsistent with the Seismic
Strengthening Ordinance, which sets forth the following deadlines for seismic retrofitting
of buildings seating 100 or more persons: (1) One and one-half years to provide a
structural analysis and plans for structural alteration or demolition; (2) two and one-half



                                             8
years to obtain necessary permits; (3) three and one-half years to begin construction (with
possibility of 180-day extension); and (4) five years to complete construction (five and
one half years if the owner had obtained an extension of time to begin construction).
              Under the Seismic Strengthening Ordinance, ELI and Lane could have
sought to comply with the Notice by having a licensed engineer conduct a structural
analysis of the Fox Theater to demonstrate the theater’s compliance with the ordinance.
(Seismic Strengthening Ord., § 9-5.11(c).) Instead, in response to the Notice, Lane sent
City officials a letter dated May 4, 2012 requesting an appeal of the unreinforced
masonry/seismic retrofitting violations of the Notice. Lane expressed dismay that the
Notice had been served on him only ten days after he had asked Richardson to “put
everything on hold” because Lane needed to leave to be with his father. Lane believed
this was done “deliberately to hurt me.” Lane requested a “final meeting” with City
officials, including the City attorney, City manager, and City mayor “to work this
situation out.”
              The meeting was held on January 24, 2013. Lane and his “design team”
presented information about structural repairs required by the Notice and estimated the
cost of the repairs required by the City to be between $700,000 and $1 million. Lane said
he could not afford the repairs. City staff agreed to meet with Lane’s design engineer to
discuss other repair options.
              On January 30, 2013, City building department staff met with Lane’s
structural engineer, Wisam Nader. They evaluated several repair options that would
satisfy the requirements of the Notice. In a letter dated March 6, 2013, DeSante wrote
that “[s]ince that meeting, we have not received any communication from you or your
consultants.” The March 6 letter set forth new and extended deadlines to complete the
structural repairs, but the new deadlines (six months to complete repairs) were still far
shorter than those imposed by Seismic Strengthening Ordinance.



                                             9
              In a letter dated April 30, 2013, DeSante informed Lane that the
compliance deadlines had been revised to comport with the Seismic Strengthening
Ordinance. Under the new deadlines, structural alterations to the theater had to be
completed by February 6, 2018. On May 1, 2013, the City recorded a certificate of
unreinforced masonry construction status against the theater.
              In June 2013, ELI applied for a building permit for the structural retrofit of
the south side wall of the theater. The City approved the permit in March 2014; however,
ELI never “pulled” the permit and let it expire without completing the seismic retrofit by
the February 6, 2018 deadline.
                    V. Use of the Fox Theater for Worship Services
              In July 2012, ELI had entered into a contract to lease space in the Fox
Theater to Comunidad Christiana de Fe Church (the Church) at the rate of $5,500 per
month. The Church leased the space for its worship services of one to three hours each
week. Lane spent about $20,000 on renovations to accommodate the Church. In early
2013, the City received complaints from downtown businesses that churchgoers were
using up a lot of the parking spaces on Main Street.
              On February 5, 2013, the City issued ELI a Notice of Violation for
violation of the CUP and Zoning Code section 37-40.310(a)(2) on the ground that “[u]se
of the Theatre for Religious Assembly is not Permitted.” On February 27, the City issued
ELI an Administrative Citation on the ground “Theatre used for religious assembly.”
(Some capitalization omitted.) The citation required correction of the violation or other
arrangement with the City by March 6, 2013 in order to avoid a $100 fine and further
action, and notified ELI of its right to appeal the citation. ELI did not appeal the citation.
              Lane testified in his deposition that the Church was meeting both “upstairs”
(the mezzanine) and “downstairs” (the ground floor) and that in 2014 he learned the City
Zoning Code permitted religious assemblies on the second floor of the Theater. In



                                              10
response to “persistent pressure from the City,” ELI agreed to terminate the lease with the
Church.
                          VI. Lane’s Public Records Request
              In October 2014, Lane made a public records request to the City for copies
of records dating from November 11, 2011 to October 15, 2014 pertaining to the Fox
Theater. The City’s response included the City’s 1989 list of unreinforced masonry
buildings and an inspection report for the Fox Theater dated June 24, 1976 prepared by
the engineering firm of Ruth, Going and Curtis, Inc. (the Ruth Going Report).
              On the front of the Ruth Going Report in unidentified handwriting is a
                      1
notation, “Not URM.” According to the Ruth Going Report, the Fox Theater has no
masonry walls. The masonry wall that is the subject of the Notice is part of an adjacent
building called the Central Building.
              Also produced by the City were print copies of e-mail communications
from August 2012 and April 2013 regarding the lease with the Church and whether the
use of the theater by the Church violated the prohibition on religious assemblies on the
ground floor. In one e-mail, Alan Stumpf, the assistant director of the City’s Community
and Economic Development Department, asked, “[i]f [the] Fox [Theater] is used only
infrequently by a church group on Sunday mornings and the rest of the time is an
entertainment venue, do we have some flexibility?” City Planning Manager Courtney
Grossman responded: “A potential option: If the service occurs on the mezzanine level,
it’s technically compliant.” Stumpf responded: “I would like to have a little more
information about what’s going on. If the building is not a church, but is used by a
church group for a service of one or two hours per week, that’s not the predominant use

1
  At oral argument, counsel for ELI and Lane asserted the City had redacted this notation
from the copy of Ruth Going report produced to ELI and Lane. ELI and Lane did not
make that assertion in their appellate briefs, and the notation “Not URM” appears on the
copy of the Ruth Going Report submitted in opposition to the City’s summary judgment
motion.

                                            11
of the building. You could almost call it an extension of the building’s function as a live
entertainment venue.” This exchange previously had not been made known to Lane.

              VII. Seismic Retrofitting of the Fox Theater and Martin’s
                                Structural Analysis
              On April 12, 2018, the City issued a Notice and Order to Repair or Abate
(the Repair or Abate Order), which cited the failure to seismically retrofit the theater,
unpermitted substandard construction, and lack of an adequate fire suppression system.
The theater was deemed unsafe for occupancy and was shut down. ELI was given 60
days in which to comply with the Repair or Abate Order.
              ELI and Lane filed a request for an expedited appeal to the City Council.
The appeal challenged only the part of the Repair or Abate Order concerning the
unreinforced masonry wall. ELI and Lane asserted that the unreinforced masonry wall
was not part of the theater, the wall was not used to support the roof trusses, and the Ruth
Going Report had determined the theater had no unreinforced masonry. After conducting
a public hearing, the City Council unanimously denied the appeal. ELI and Lane later
requested and received a 30-day extension of the compliance deadline.
              In April 2018, ELI commenced construction of a steel wall between the
unreinforced masonry wall and a wooden wall. During the course of construction, Martin
was able to get a more in-depth look at the roof trusses and the unreinforced masonry
wall. He discovered that of the five trusses, two were attached to a reinforced concrete
wall and three were inserted into alcoves in the unreinforced masonry wall and did not
touch the wall. Martin concluded, “[a]s a result, it was evident that the trusses were not
supported in any manner by the URM wall.”
              Martin wrote a letter to the City dated July 31, 2018 to report his findings.
The letter states: “During the recent construction activity at The Fox Theater, I made
numerous field inspections of the truss system’s new structural steel moment frame,
which will be completed next week. In particular, I have examined the connection of the


                                             12
existing truss system to the existing wood bearing wall and I stand 100% behind my
original conclusion that these trusses are not being supported by the masonry wall, which
is an element of the adjacent building. Three out of the five trusses are not even touching
the masonry wall. Therefore, I can conclude that the theater is presently safe for
occupancy, without the aid of the new steel frame.” The letter bears Martin’s registered
professional engineer’s seal. The City did not respond to the letter.
              Construction of the steel wall was completed in late August 2018. In his
declaration, Martin testified: “It is my opinion that the URM wall did not support any
portion of the Fox Theater, including the roof trusses, and that the Fox Theater did not
and does not have any URM elements and did not and does not constitute a URM
building.”
              The Fox Theater was closed on order of the City from April 12 to August
30, 2018. Lane contended that he and ELI suffered about $875,000 in damages during
those five months.
                               PROCEDURAL HISTORY
              ELI and Lane filed the present lawsuit in April 2015, before the compliance
deadline for completing structural changes to the Fox Theater. The third amended
complaint, which was the subject of the summary judgment motion, asserted a single
cause of action under section 1983 for violation of constitutional rights.
              The third amended complaint alleged: (1) In 2006, City officials assured
Lane that the Fox Theater had no seismic retrofitting issues; (2) beginning in 2011 and
continuing from 2013 through 2014, the City made unfounded charges that the Fox
Theater was an unreinforced masonry building and presented “‘life safety issues’”;
(3) based on those charges, the City forced ELI to close the Fox Theater for periods of
time and required the theater be posted with an earthquake warning notice; (4) the City
concealed documents, including the Ruth Going Report, which showed that the Fox
Theater had no brick masonry walls; (5) the Fox Theater was not on the City’s 1989 list

                                             13
of unreinforced masonry buildings; (6) the wall claimed by the City to be an unreinforced
masonry wall is part of the adjacent building; (7) starting in 2011 and continuing through
2014, the City had “deliberately, systematically through its standard policy, custom and
design, arbitrarily used state and local law to coerce and pressure Lane to sell the Theater
and leave the City”; and (8) the City “[b]anned the operation of a Church at the Theater
causing the plaintiffs to lose money in buying out the Church’s lease and by losing the
monthly rent of $5500 . . . paid to the Theater by the Church.”
              The third amended complaint further alleged: “The defendant’s actions as
described herein were and are a deliberate misuse of authority under color of law which
deprived the plaintiffs of their substantive due process rights protected by the 14th
Amendment [to] the United States Constitution in that it subjected them to arbitrary and
irrational treatment which infringed upon plaintiffs’ liberty and their property.”
              The City moved for summary judgment; ELI and Lane opposed. The trial
court granted the City’s motion for summary judgment. In a written order, the court
explained its reasons: “Plaintiffs have advanced two theories of constitutional liability:
substantive due process and equal protection. While recognizing that these theories are
distinct, the court will proceed with a unitary analysis, because where no fundamental
rights or suspect classification are involved, the court must evaluate both claims by
subjecting the governmental action in controversy to rational basis review. [Citation.]
[¶] The rational basis standard places the burden of persuasion on the complaining party
to show that the government acted in an arbitrary or irrational manner. [Citation.] Some
courts have also stated that in order to show improper government action under this
standard, the government conduct must be ‘an abuse of government power’ that ‘shocks
the conscience.’ [Citation.] . . . [E]vidence of government mistake or even negligence—
would not, without more, be sufficient to raise a triable issue. [¶] The court finds that
Defendant, as the moving party, has met its initial burden to show a prima facie case that
it did not act arbitrarily or irrationally. Defendant provided copies of the law and

                                             14
ordinances it relied on for legal authority to take the disputed enforcement action. The
court finds that this showing shifts the burden to Plaintiffs to raise a triable issue as to the
arbitrary or irrational nature of the government action. [¶] The court finds that Plaintiffs
have failed to meet their burden to raise a triable issue of fact as to the irrational or
arbitrary nature of the government action. The court heard Plaintiffs’ legal
argumentation and examined the citations to the relevant evidence, including the 1976
Ruth, Going, and Curtis Report, and the spreadsheet listing buildings believed to contain
unreinforced masonry. If Plaintiffs’ burden were to raise a triable issue as to a mistake—
or even negligence—such evidence might well suffice. But in order to proceed to trial on
the claim that Plaintiffs have selected, they must adduce evidence of arbitrary or
irrational government action. Even drawing all evidentiary inferences in favor of
Plaintiffs, the cited evidence has no tendency to show that Defendant took the
enforcement actions in an arbitrary or irrational manner.”
                                                            2
              Judgment was entered in favor of the City. ELI and Lane timely appealed.
                                        DISCUSSION
                                   I. Standard of Review
              “We review orders granting summary judgment de novo. [Citation.]
Summary judgment is warranted if the moving papers establish there is no triable issue of
material fact and the moving party is entitled to judgment as a matter of law. [Citations.]
[¶] We consider all of the evidence presented by the parties (except for evidence which
the trial court properly excluded), liberally construe the evidence in support of the party
opposing summary judgment, and resolve all doubts about the evidence in that party’s
favor. [Citation.] We must draw from the evidence all reasonable inferences in the light
most favorable to the party opposing summary judgment.” (Caliber Paving Co., Inc. v.

2
  The trial court awarded the City $10,680 on its cross-complaint to recover on a “micro
loan” made to Lane to fund a structural repair analysis of the Fox Theater. The judgment
on the cross-complaint was not appealed.

                                               15
Rexford Industrial Realty & Management, Inc. (2020) 54 Cal.App.5th 175, 179-180.)
“[S]ummary judgment cannot be granted when the facts are susceptible of more than one
reasonable inference.” (Rosas v. BASF Corp. (2015) 236 Cal.App.4th 1378, 1392.)

                       II. Standards for Proving Deprivation of
                               Substantive Due Process
              In the third amended complaint, ELI and Lane asserted a claim under
section 1983 for deprivation of substantive due process. “[T]he arbitrary government
conduct that triggers a substantive due process violation is not ordinary government error
but conduct that is in some sense outrageous or egregious—a true abuse of power.”
(Galland, supra, 24 Cal.4th at p. 1032.) Substantive due process does not “encompass
governmental mistakes and bureaucratic errors that are something less than an abuse of
power.” (Id. at p. 1034.) “A substantive due process violation requires more than
‘ordinary government error,’ and the ‘“‘arbitrary and capricious’”’ standard applicable in
other contexts is a lower threshold than that required to establish a substantive due
process violation.” (Las Lomas Land Co., LLC v. City of Los Angeles (2009) 177
Cal.App.4th 837, 855-856.)
              “‘Only a substantial infringement of state law prompted by personal or
group animus, or a deliberate flouting of the law that trammels significant personal or
property rights, qualifies for relief under [section] 1983. [Citation.] Inadvertent errors,
honest mistakes, agency confusion, even negligence in the performance of official duties,
do not warrant redress under this statute.’” (Galland, supra, 24 Cal.4th at p. 1034,
quoting Silverman v. Barry (D.C. Cir. 1988) 845 F.2d 1072, 1080.) “[A] deliberate
flouting of the law may be said to have occurred if the city’s demands for information
and other procedural demands were so excessive and irrelevant to the regulatory task at
hand as to lead a court to conclude that such demands were imposed not in order to
obtain more information or increase the reliability of the eventual decision, but rather to




                                             16
obstruct or discourage landlords from either requesting or obtaining reasonable rent
increases to which they are constitutionally entitled.” (Galland, supra, at p. 1036.)

                III. The Evidence Is Not Reasonably Susceptible to the
                        Inference that the City’s Conduct Was
                              Outrageous or Egregious
              As the standard of review dictates, we resolve doubts about the evidence in
favor of ELI and Lane. This means we deem to be true the conclusions made by Martin
in his July 31, 2018 letter to the City and in his declaration that the theater roof trusses
were not supported by a masonry wall, the theater was safe for occupancy without the
steel frame retrofit, and the theater did not have any unreinforced masonry elements and
was not an unreinforced masonry building.
              The City cannot be liable, however, for a substantive due process violation
solely because it made mistakes or was negligent. Reversal is warranted only if it is
reasonable to draw from the evidence the inference that the City acted outrageously or
egregiously or deliberately flouted the law. Our independent review of the evidence
presented by the parties, viewed in the light most favorable to ELI and Lane, leads us to
conclude the evidence is not reasonably susceptible to such an inference. That is the case
whether the City’s actions are viewed individually or in their totality.
A. ELI and Lane’s Contentions
              ELI and Lane argue that the City’s actions, when viewed together, raise
triable issues of material fact. In particular, ELI and Lane identify these facts as
establishing the City engaged in outrageous conduct and “specifically targeted” him “at a
level beyond mere negligence”:
              1. At the meeting in September 2006, City officials told Lane the theater
needed no retrofits and represented to him the theater was not on the City’s list of
unreinforced masonry buildings.




                                              17
              2. At the September 2006 meeting, City officials told Lane that all
earthquake issues for buildings in downtown Salinas had been reviewed and updated and
all necessary earthquake repairs were known and identified.
              3. The City’s initial charge that the theater needed retrofits was based on a
limited inspection by a City building official.
              4. The theater’s prior owner had communications with the City clearing the
theater of any retrofitting needs.
              5. The City sent a legal demand to Lane and accelerated the administrative
process shortly after learning that his father had terminal cancer.
              6. The City required Lane to post a sign outside the theater advising
visitors they would be unsafe inside.
              7. The City imposed deadlines to address the safety issues that were far
shorter than those provided by applicable ordinances.
              8. Internal e-mail communications between City officials “confirmed” that
Lane could have rented the theater for church services but continued to issue violation
notices requiring Lane to terminate the lease with the Church.
              9. The City recorded a notice that the theater was an unreinforced masonry
building despite internal City documents stating the theater was not an unreinforced
masonry building.
              10. The City did not inform Lane of the Ruth Going Report, which
concluded the theater was not an unreinforced masonry building, until 2017, five years
after accusing him of operating an unsafe building.
              11. Lane consulted with his own engineer to make sure the theater was not
an unreinforced masonry building and informed the City of the engineer’s conclusions in
February 2012. The City did not respond in substance to the engineer’s conclusions.




                                             18
              12. The City ignored Lane’s requests that the City investigate fully the
                                            3
claim that the theater needed a retrofit.
B. A Review of the Evidence
              The facts selected by ELI and Lane do not provide a complete picture or
provide context. Lane contends that in 2006 the City made representations about the Fox
Theater to mislead him into purchasing it and to “dupe[] him into expending hundreds of
thousands of dollars into improving it.” The evidence is not reasonably susceptible to
that inference. The City’s representations made to Lane were accurate when made: In
September 2006, when Lane met with City officials, the theater indeed had no reported
unreinforced masonry issues and was not on the City’s list of unreinforced masonry
buildings. The City was not forever bound by earlier determinations about the theater
and had the ability and the responsibility to enforce its unreinforced masonry ordinance
upon discovery of a potential violation. (Cf. Stubblefield Construction Co. v. City of San
Bernardino (1995) 32 Cal.App.4th 687, 711 [“A legislative body is generally not bound
by the actions of its predecessors”].)
              No evidence was presented to connect the City’s representations made in
September 2006 with Richardson’s inspection six years later and the City’s issuance of
the Notice. In 2012, Richardson concluded that the Fox Theater’s roof trusses appeared
to rest on an unreinforced masonry wall on the south side of the building. His inspection
was admittedly limited: His observations were made at a distance, in poor light, and with
incomplete access. Richardson’s photographs did show, and Martin’s later investigation
confirmed, there was an unreinforced masonry wall that, as it turned out, was part of the
adjacent building and some of the roof trusses at least appeared to be supported by that

3
  At oral argument, counsel for ELI and Lane asserted that by granting the City’s motion
for summary judgment, the trial court had deprived them of the opportunity to conduct
further discovery. This point was not raised in ELI and Lane’s appellate briefs, and we
have found nothing in the record to indicate that ELI and Lane requested a continuance of
the City’s motion for summary judgment in order to conduct discovery.

                                                19
wall. Richardson might have acted negligently in conducting his inspection and drawing
his conclusions regarding the roof trusses, but negligence is not the appropriate standard.
Although eventually shown to be incorrect, Richardson’s conclusions based on his
inspection were not outrageous or egregious.
              Richardson asked Lane to provide the City his own engineer’s report and
opinion bearing a professional engineer’s seal. Martin conducted an inspection of the
Fox Theater in February or March of 2012 and concluded the masonry wall did not
support the roof trusses. Martin did not, however, conduct a structural analysis or
prepare a formal engineer’s report; he orally informed Lane, DeSante, and Richardson of
his conclusion that the masonry wall was not load bearing. When Lane informed
Richardson that the Fox Theater was not on the City’s 1989 list of unreinforced masonry
buildings, Richardson acknowledged that fact but pointed out that the relevant fact was
the best available information about theater’s condition at the present time.
              The City served the Notice just 10 days after Lane had informed the City
that he would be out of town to care for his terminally ill father. The timing of the Notice
was indeed callous, and the deadlines imposed were inconsistent with the Seismic
Strengthening Ordinance. But the deadlines set in the Notice were never enforced and no
evidence was submitted to show that Lane suffered prejudice from the shortened
deadlines. The deadlines were ultimately extended to give ELI and Lane the full amount
of time (five years to complete construction) provided by the Seismic Strengthening
Ordinance. Even if the initial deadlines imposed by the Notice could be described as a
“deliberate flouting of the law,” the City corrected the error so that a reasonable inference
could not be drawn the deadlines were imposed to “obstruct or discourage” ELI and Lane
from compliance. (Galland, supra, 24 Cal.4th at p. 1036.)
              Lane had the option, and the obligation under section 9-5.11(c) of the
Seismic Strengthening Ordinance, to “cause a structural analysis to be made of the
building by an engineer or architect licensed by the State.” Richardson had requested an

                                             20
engineer’s report, but Lane characterized that request as punitive and did not request
Martin to conduct a structural analysis of the theater. Martin did not conduct such an
analysis until years later. A structural analysis and formal report bearing Martin’s
professional seal very well might have resolved the issues raised by the Notice without
the need for expensive seismic retrofitting. But Lane chose not to have one conducted.
The City did not act outrageously or egregiously by declining to accept an oral report of
Martin’s findings and insisting on a formal structural analysis.
              Instead of having a structural analysis conducted, Lane went ahead with
plans prepared by his design engineers to make the structural repairs required in the
Notice. ELI applied for and received a building permit for the structural retrofit of the
unreinforced masonry wall on the south side of the theater. The permit was approved in
March 2014, but ELI never pulled the permit and let it expire without completing the
seismic retrofit by the February 2018 deadline.
              The evidence does not support an inference that the City acted outrageously
or egregiously with respect to use of the theater for worship services. The CUP issued to
Gemini excluded use of the Fox Theater for “assembly and similar uses described in
Zoning Code Section 37-40.310(a)(2),” which in turn permitted religious assembly only
above the ground floor. Those restrictions were no secret: They are found in the CUP,
which ELI and Lane had, and the municipal code, which is available to the public. The
Church was impermissibly allowed to hold worship services on the ground floor of the
Fox Theater. Lane testified to that. The City properly cited ELI, and ELI did not appeal
the citation. (See Galland, supra, 24 Cal.4th at p. 1036 [“a landlord who believes that a
rent board’s information request is arbitrary and overly burdensome must register an
objection to the request and give some explanation for the objection”].)
              It might have been possible for worship services to be held on the
mezzanine and upper levels of the Fox Theater, but ELI and Lane never explored that
option. ELI and Lane could easily have referred to the City municipal code, which was

                                             21
public information, and determined whether worship services could be held somewhere
within the theater. Although there were internal e-mail discussions among City officials
about holding worship services on the upper levels of the theater, no conclusion was
made.
              The City did not inform Lane of the Ruth Going Report, and ELI and Lane
contend the City suppressed the report as part of a “deliberate cover up.” The
significance of the Ruth Going Report, according to ELI and Lane, is that it identifies the
Fox Theater as not an unreinforced masonry building. The fact the Fox Theater was not
on the City’s 1989 list of unreinforced masonry structures was never hidden or concealed
from ELI or Lane. In 2012, Richardson acknowledged the theater was not on that list,
and the Notice states “[c]urrently the building is not included on the City’s list of
[unreinforced masonry] buildings; however, it will be added.” Although, according to
the Ruth Going Report, the Fox Theater had no masonry wall, it was no secret that the
masonry wall in question was part of an adjacent building. Under section 9-5.10(h) of
the Seismic Strengthening Ordinance, it was necessary for ELI and Lane to show that the
theater’s roof trusses did not rely on the adjacent unreinforced masonry for carrying loads
during an earthquake.
              Further, the Ruth Going Report dates from June 1976 and was based on
1973 earthquake standards. Those earthquake standards were updated after the 1989
Loma Prieta earthquake. Finally, the Ruth Going Report states that “it is beyond the
scope of this investigation to determine the strength, size & spacing of the concrete
[walls], a meaningful analysis at this time is impossible” and recommends “a thorough
investigation under gravity & seismic loads should be made.”
              The structural retrofit was not commenced or completed within the
five-year deadline for complying with the Notice. The City therefore did not act
outrageously or egregiously by serving the Repair or Abate Order, deeming the Fox
Theater to be unsafe for occupancy, and temporarily shutting it down. ELI and Lane

                                             22
received extensions to comply with the Notice requirements. In April 2018, ELI
commenced construction of a steel wall between the unreinforced masonry wall and a
wooden wall.
               During the course of this construction, Martin conducted the structural
analysis that could, and probably should, have been conducted six years earlier. He at
last prepared a formal report on which he affixed his professional seal. Martin concluded
the unreinforced masonry wall did not support the roof trusses and the theater was safe
for occupancy without the steel wall that was then being constructed.
C. Conclusions
               From the evidence, viewed in the light most favorable to ELI and Lane, a
reasonable inference cannot be drawn that the City acted outrageously or egregiously.
The City’s actions were not “irrelevant to the regulatory task at hand” (Galland, supra,
24 Cal.4th at p. 1036) and were “‘sufficiently keyed to . . . legitimate state interests’”
(Stubblefield Construction Co. v. City of San Bernardino, supra, 32 Cal.App.4th at
p. 710). It cannot be doubted that, in California, seismic safety of buildings is a
legitimate government concern. (Copp v. Paxton (1996) 45 Cal.App.4th 829, 843
[“Earthquake safety and procedures in an urban area through which a great fault runs is
of vital public concern”].) Following the Loma Prieta earthquake in 1989, the City
enacted the Seismic Strengthening Ordinance with the purpose “to promote public safety
and welfare by reducing the risk of death or injury that may result from the effects of
earthquakes on existing unreinforced masonry bearing wall buildings.” (Seismic
Strengthening Ord., § 9-5.1.) The City may validly exercise its police power to promote
“public health, safety, morals, and general welfare” by enforcing building codes and
zoning ordinances. (Miller v. Board of Public Works of Los Angeles (1925) 195 Cal. 477,
487-488.)
               Richardson’s findings, albeit based on a limited inspection, had a rational
basis. Given the potential for loss of life and damage from an earthquake, and the City’s

                                              23
responsibility to protect public safety, it was not irrational, and certainly not outrageous
or egregious, for the City to issue the Notice, pursue remediation of the Fox Theater, and
require Lane to post a notice that the theater might be unsafe for occupancy. For the
same reasons, the City was justified in requesting that ELI and Lane submit a formal
engineer’s report. It is highly significant that ELI and Lane might have avoided the cost
of seismic retrofitting by exercising their option under the Seismic Strengthening
Ordinance of having a structural analysis of the theater conducted and a formal
engineer’s report prepared once they had received the Notice. But they did not have
Martin conduct this type of analysis until 2018, during construction of the steel wall.
              Although ELI and Lane argue that a jury should be permitted to judge the
City’s motives, they presented no evidence to support their claim the City acted out of
personal animus toward them or singled them out. For example, ELI and Lane presented
no evidence that the City enforced the building code against them while declining to
enforce it against others in the same or similar situation. None of the communications
from the City reflect any kind of personal animus. At oral argument, counsel for ELI and
Lane did not know of any reason why the City might have acted out of personal animus
toward Lane. Further, the motivation of individual government actors is irrelevant if the
government’s action substantially advances a legitimate government interest. (Breneric
Associates v. City of Del Mar (1998) 69 Cal.App.4th 166, 184-185; see Landgate, Inc. v.
California Coastal Com. (1998) 17 Cal.4th 1006, 1022 [“courts do not delve into the
individual purposes of decisionmakers in a quasi-adjudicative proceeding”].)
              When viewed in the light most favorable to ELI and Lane, the evidence
might be susceptible to an inference that the City was wrong, mistaken, and/or negligent
in issuing the Notice and the Repair or Abate Order, finding the unreinforced masonry
wall adjacent to the Fox Theater supported the roof trusses, and requiring ELI and Lane
to post signs that the theater was unsafe and to make expensive retrofit improvements to



                                             24
the theater. But government error, mistake, or negligence does not constitute a
substantive due process violation. (Galland, supra, 24 Cal.4th at pp. 1033, 1034.)
                                    DISPOSITION
             The judgment is affirmed. Respondent to recover costs on appeal.




                                                FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.




                                           25